Citation Nr: 0010134	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  99-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, on appeal from an initial grant of service 
connection.

2.  Entitlement to an increased rating for residuals of a 
left shoulder injury, on appeal from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to February 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO granted service 
connection for a low back injury with residuals and for left 
shoulder injury with impingement syndrome, and assigned a 10 
percent rating for each disability.  In this decision, the 
Board has recharacterized the issues on appeal concerning the 
ratings assigned to the service-connected disabilities in 
order to comply with the opinion of the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of a low back 
injury are manifested by complaints of lower lumbosacral 
spine soreness, low back after prolonged standing, sitting or 
walking, and objective evidence of some discomfort on 
extremes of left and right rotation of the lumbar spine. 

3.  During his February 2000 Travel Board hearing, and prior 
to the promulgation of a decision in the appeal, the veteran 
notified the Board that he wished to withdraw his appeal of 
an increased rating for the residuals of a left shoulder 
injury.
CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
service connected residuals of a low back injury have not 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Code 5295 (1999).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to an 
increased rating for the residuals of a left shoulder injury 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Low back claim

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In an October 1998 rating decision, the 
RO granted service connection for low back injury with 
residuals, with a 10 percent disability rating effective 
March 1, 1998, the date following service discharge.  The 
veteran's service medical records note that the veteran 
injured his coccyx and hip in a parachute jump in July 1991.  
Subsequent service medical records show that the veteran 
continued to complain of intermittent coccygeal pain, 
especially with walking.  The records also reflect a 
complaint of lumbosacral pain in November 1993, as a residual 
of that parachute injury.  His November 1997 retirement 
physical report notes chronic low back pain.  The Board also 
notes that private treatment records from the Cumberland 
Chiropractic Center, dated from April to August of 1997, 
indicate that the veteran was in a motor vehicle accident in 
April 1997 and complained of, among other things, low back 
pain.  

Following service discharge, an August 1998 VA examination 
revealed the veteran's continued complaints of low back pain 
with prolonged standing, sitting or walking.  Upon 
examination, the veteran had full range of motion of the 
dorsolumbar spine with pain on extremes.  A radiology report 
of the lumbosacral spine and coccyx showed mild lumbar 
levoscoliosis with the disc spaces preserved, and a normal 
coccyx.  The diagnosis was low back injury with minimal 
residuals.   

The veteran appeals the 10 percent rating for residuals of a 
low back injury, contending that a higher rating is warranted 
for this condition.  He alleges low back pain that radiates 
down his legs, muscle spasms, and decreased range of motion.  
After reviewing the record, the Board finds that the evidence 
is against an increased rating for the veteran's low back 
condition.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The current 10 percent evaluation has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, for lumbosacral 
strain.  Under this code, a 40 percent rating is warranted 
for severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
called for with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion. 

A review of the most recent medical evidence regarding the 
veteran's low back condition reveals that he does not exhibit 
muscle spasm on extreme forward bending, or loss of 
unilateral lateral spine motion in standing position, as 
needed for a 20 percent rating.  Furthermore, he does not 
exhibit severe lumbosacral strain that is characterized by 
listing of whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, or loss 
of lateral motion with osteo-arthritic changes, as specified 
for a 40 percent rating.  

A June 1999 VA examination notes the veteran's history of 
pain from the inservice fall on his coccyx, but also notes 
that the residual soreness from this incident has "largely 
cleared and/or disappeared".  During the examination, the 
veteran stated that he has injured his back more recently in 
the fall of 1998, following service discharge, when he lifted 
a transformer and felt pain in his back and down his right 
leg.  At the time of the examination, the veteran complained 
of soreness of the lower lumbosacral spine, more on the right 
than the left, adjacent to but not directly over the 
vertebral column, and intermittent numbness down the right 
leg.  He did not describe any weakness, stumbling or 
paralysis, but stated that he had to avoid heavy lifting and 
was unable to keep his job because of this problem.  Upon 
examination, the veteran had a normal gait and stride, 
preserved curvature of the back, with no tenderness directly 
over the vertebral column, coccyx or sacroiliac.  There was 
definite, but not marked, paravertebral lower lumbar 
tenderness.  Touch and position senses were intact.  During 
range of motion testing, the veteran moved somewhat stiffly, 
but had forward flexion of 80 degrees, left and right lateral 
bending at the waist of 40 degrees, 20 degrees in left and 
right rotation to the lumbar area, but with some discomfort 
at the extreme of left and right rotation.  His deep tendon 
reflexes of the lower extremities were reduced but symmetric.  
His strength was judged to be "excellent and equal".  A 
radiology report from this examination revealed spina bifida 
occulta at S1, incidentally noted, but otherwise no evidence 
of fracture or subluxation.  The report states, "overall, no 
significant change from August 1998".            

The Board finds that this examination does not reveal current 
evidence of muscle spasm on extreme forward bending, or loss 
of unilateral lateral spine motion in standing position.  
Furthermore, a review of VA outpatient treatment records from 
April 1999 to February 2000, submitted by the veteran at his 
Travel Board hearing, does not reveal evidence of muscle 
spasm or loss of lateral spine motion in the standing 
position.  Therefore, the Board finds that an increased 
rating is not warranted under DC 5295.    

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.59 is for painful 
motion with any form of arthritis.  

The Board finds that the evidence does not support a higher 
rating than the 10 percent presently assigned.  Although the 
June 1999 VA examination identifies the veteran's complaints 
of soreness on the lower lumbosacral spine and objective 
evidence of discomfort on extremes of range of motion, the 
Board reiterates that the veteran's rating under DC 5295 is 
based on characteristic pain on motion.  Furthermore, the 
veteran's back strength was judged to be excellent and equal.  
During his RO hearing, the veteran complained of back 
discomfort when his hands were stretched over his head, and 
on extended bending.  He also testified that he has low back 
pain after prolonged sitting, standing or walking, and uses a 
TENS unit to relieve back pain.  Thus an additional rating 
due to pain, in accordance with §§ 4.40, 4.45 would have a 
pyramiding affect, contrary to the mandate of 38 C.F.R. 
§ 4.14.  Contrast DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Finally, the most recent radiology report, from VA in June 
1999, does not show evidence of arthritis for the application 
of 38 C.F.R. § 4.59.   

The Board also considers an increased rating under Diagnostic 
Code 5292, for limitation of motion of the lumbar spine, as 
does not find that an increased rating is warranted.  A 40 
percent rating is warranted for severe limitation of motion, 
while a 20 percent rating applies to moderate limitation.  
The record from the June 1999 VA examination does not provide 
evidence of moderate limitation of motion.  The Board does 
acknowledge that the veteran has a history of chronic low 
back pain, and that this pain has impacted his walking, 
standing and sitting or long periods of time.  However, the 
Board finds that this limitation is not currently at a 
moderate level.  The Board also finds that a separate 10 
percent rating for slight limitation of motion is not 
appropriate because the current 10 percent rating under 5295 
applies to a similar limitation due to pain on motion.  Thus, 
the additional application of 5292 would have a pyramiding 
affect, contrary to the mandate of 38 C.F.R. § 4.14.  the 
Board is satisfied that the veteran's current low back pain 
disability is adequately evaluated under the Schedule by the 
10 percent rating now assigned. 

The assignment of a 10 percent disability rating according to 
the Schedule does not, however, preclude the Board from 
granting a higher rating for this disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § .3321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claim for an increased rating 
for a headache condition warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule for greater disability from a 
low back condition, but the record does not establish a basis 
to support a higher rating under the Schedule.  The Board 
also finds no evidence in this case of an exceptional 
disability picture.  The record does not show that the 
veteran has required frequent hospitalization or treatment 
for his back condition.  The record also does not show that 
the veteran's back problems have markedly interfered with his 
ability to obtain or retain gainful employment.  The Board 
acknowledges the veteran's statement during the June 1999 VA 
examination that he can no longer maintain his job, which he 
described in his Travel Board hearing as work study at a VA 
hospital, due to chronic back pain.  However, the Board does 
not find that the evidence shows that his low back condition 
has so markedly interfered with his employment so as to 
necessitate an extraschedular rating.  This is especially 
true in light of the objective findings of the June 1999 VA 
examination that showed only discomfort in extremes of ranges 
of motion.  For the reasons noted above, the Board concludes 
that the impairment resulting from this disability is 
adequately compensated by the rating now assigned, and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.

II.  Withdrawal of shoulder issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1999).  At his Travel Board 
hearing before the undersigned member of the Board in 
February 2000, the veteran withdrew his appeal concerning an 
increased rating for the residuals of a left shoulder injury.  
Hence, there remain no allegations of error of fact or law 
for appellate consideration of this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.



ORDER

Entitlement to an increased rating for the residuals of a low 
back injury is denied.
The appeal of the claim for an increased rating for residuals 
of a left shoulder injury is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


